DETAILED ACTION
The instant application having Application No. 17/157,720 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.


REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-12, 14-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-11, 13, 17, and 20 of U.S. Patent No. 10,901,754 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the corresponding U.S. patent document disclose detecting a change in status of a peripheral/sensor through a wireless network that influences the status/configuration of a second peripheral/sensor, where one the peripherals is a weapons holster and a second peripheral is a camera.
Instant Application 17/157,720
U.S. Patent No. 10,901,754 B2
Claim 1
A system for changing configuration settings on controllable camera devices in response to automatically detected status changes, the system comprising: a first peripheral device comprising a first sensor and a first short-range wireless interface, the first peripheral device configured to perform first operations comprising: detecting a first change in status via the first sensor; 

automatically generating a first notification in response to the detected 

and broadcasting the first notification via the first short-range wireless interface, wherein the broadcasting includes repeatedly transmitting the first notification via the first short-range wireless interface for a first predetermined amount of time; 

a first controllable camera device comprising a first video sensor and a second short-range wireless interface, the first controllable camera device configured to perform second operations comprising: recording first video data collected by the first video sensor; 

receiving the first notification from the first peripheral device via the second short-range wireless interface; 







making a first determination whether a first configuration setting of the first controllable camera device should be changed in response to the first status information; 

and changing the first configuration setting of the first controllable camera device when the first determination includes the first controllable camera device should be changed in response to the first status information; 





receiving the first notification via the third short-range wireless interface; 







making a second determination whether a second configuration setting of the second controllable camera device should be changed in response to the first status information; 



changing the second configuration setting comprises at least one of starting the recording of the second video data, causing transmission of a second live video stream from the second controllable camera device via a second long- range wireless interface, or transmitting second 

and the first peripheral device includes one of a weapon peripheral device, a weapon holster peripheral device, a vehicle monitor peripheral device, and a personal monitor peripheral device.
Claim 1
A system for changing settings on controllable camera devices in response to automatically detected events, comprising: a first peripheral device, configured to: 



detect an event with a component of the first peripheral device; 

automatically generate a first notification in response to the detected event, the 
and broadcast the first notification generated by the first peripheral device; 







a first controllable camera device, configured to: record first video data obtained by a video sensor of the first controllable camera device; 




receive the first notification from the first peripheral device via a short range 

store an indication of the first notification in an audit trail data store of the first controllable camera device; 

analyze the first notification and determine whether a first configuration setting for a recording state of the first controllable camera device should be changed in response to the first notification; 

and change the first configuration setting for the recording state of the first controllable camera device upon determining that the first configuration setting for the recording state of the first controllable camera device should be changed in response to the first notification;






receive the first notification from the first peripheral device via a short range wireless interface of the second controllable camera device; 

store an indication of the first notification in an audit trail data store of the second controllable camera device; 

analyze the first notification and determine whether a second configuration setting for a recording state of the second controllable camera device should be changed in response to the first notification; 



changing the second configuration setting for the recording state of the second controllable camera device includes starting the recording of the second video data obtained by the video sensor of the second controllable camera device; 





and the first peripheral device is one of a weapon peripheral device and a weapon holster peripheral device. 

Claim 2
The system of claim 1, wherein the first notification is unaddressed.
Claim 2
The system of claim 1, wherein the first notification is unaddressed. 
Claim 3











The system of claim 1, wherein the first notification further comprises information identifying a type of the first peripheral device; 































































































making the first determination comprises making the first determination in response to the first status information and the information identifying the type of the first peripheral device; 

making the second determination comprises making the second determination in response to the first status information and the information identifying the type of the first peripheral device; 

changing the first configuration setting comprises changing the first configuration 


















and changing the second configuration setting comprises changing the second configuration setting of the second controllable camera device when the second determination includes the second controllable camera device should be changed in response to the first status information and the information identifying the type of the first peripheral device.
Claim 1
A system for changing settings on controllable camera devices in response to automatically detected events, comprising: a first peripheral device, configured to: 

detect an event with a component of the first peripheral device; 



and broadcast the first notification generated by the first peripheral device; 

a first controllable camera device, configured to: record first video data obtained by a video sensor of the first controllable camera device; 

receive the first notification from the first peripheral device via a short range wireless interface of the first controllable camera device; 

store an indication of the first notification in an audit trail data store of the first controllable camera device; 

analyze the first notification and determine whether a first configuration setting for a recording state of the first controllable camera device should be changed in response to the first notification; 

and change the first configuration setting for the recording state of the first controllable camera device upon determining that the first configuration setting for the recording state of the first controllable camera device should be changed in response to the first notification;

 and a second controllable camera device, configured to: record second video data obtained by a video sensor of the second controllable camera device; 



store an indication of the first notification in an audit trail data store of the second controllable camera device; 

analyze the first notification and determine whether a second configuration setting for a recording state of the second controllable camera device should be changed in response to the first notification; 

and change the second configuration setting for the recording state of the second controllable camera device upon determining that the second configuration setting for the recording state of the second controllable camera device should be changed in response to the first 

changing the second configuration setting for the recording state of the second controllable camera device includes starting the recording of the second video data obtained by the video sensor of the second controllable camera device; 

and the first peripheral device is one of a weapon peripheral device and a weapon holster peripheral device. 

Claim 8
The system of claim 1, comprising a second peripheral device configured to broadcast a second notification in 

store an indication of the second notification in the audit trail data store of the first controllable camera device; 

analyze the second notification and determine whether the first configuration setting for the recording state of the first controllable camera device should be changed in response to the second notification; 

and change the first configuration setting for the recording state of the first controllable camera device upon 

and the second controllable camera device is configured to: receive the second notification from the second peripheral device via the short range wireless interface of the second controllable camera device; 

store an indication of the second notification in the audit trail data store of the second controllable camera device;

analyze the second notification and determine whether the second configuration setting for the recording state of the second controllable camera device should be changed in response to the second notification; 

and change the second configuration setting for the recording state of the second controllable camera device upon determining that the second configuration setting for the recording state of the second controllable camera device should be changed in response to the second notification, wherein the second peripheral device is one of a second weapon peripheral device and a second weapon holster peripheral device. 
Claim 4









































The system of claim 1, wherein changing the first controllable setting includes starting the recording of the first video data and adding the first status information to first metadata associated with the first video data; 























and changing the second controllable setting includes starting the recording of the second video data and adding the first status information to second metadata associated with the second video data. 
Claim 1
A system for changing settings on controllable camera devices in response to automatically detected events, comprising: a first peripheral device, configured to: 

detect an event with a component of the first peripheral device; 



and broadcast the first notification generated by the first peripheral device; 

a first controllable camera device, configured to: record first video data obtained by a video sensor of the first controllable camera device; 

receive the first notification from the first peripheral device via a short range wireless interface of the first controllable camera device; 

store an indication of the first notification in an audit trail data store of the first controllable camera device; 

analyze the first notification and determine whether a first configuration setting for a recording state of the first controllable camera device should be changed in response to the first notification; 

and change the first configuration setting for the recording state of the first controllable camera device upon determining that the first configuration setting for the recording state of the first controllable camera device should be changed in response to the first notification;

 and a second controllable camera device, configured to: record second video data obtained by a video sensor of the second controllable camera device; 



store an indication of the first notification in an audit trail data store of the second controllable camera device; 

analyze the first notification and determine whether a second configuration setting for a recording state of the second controllable camera device should be changed in response to the first notification; 
and change the second configuration setting for the recording state of the second controllable camera device upon determining that the second configuration setting for the recording state of the second controllable camera device should be changed in response to the first notification, wherein: changing the first 

changing the second configuration setting for the recording state of the second controllable camera device includes starting the recording of the second video data obtained by the video sensor of the second controllable camera device;
and the first peripheral device is one of a weapon peripheral device and a weapon holster peripheral device. 
Claim 5












































































The system of claim 1, wherein changing the first controllable setting includes starting the recording of the first video data; 




and changing the second controllable setting includes starting the recording of the second video data.
Claim 1
A system for changing settings on controllable camera devices in response to automatically detected events, comprising: a first peripheral device, configured to: 



automatically generate a first notification in response to the detected event, the first notification including information identifying a type of the first peripheral device and information indicating a type of the event; 

and broadcast the first notification generated by the first peripheral device; 

a first controllable camera device, configured to: record first video data obtained by a video sensor of the first controllable camera device; 

receive the first notification from the first peripheral device via a short range wireless interface of the first controllable camera device; 



analyze the first notification and determine whether a first configuration setting for a recording state of the first controllable camera device should be changed in response to the first notification; 

and change the first configuration setting for the recording state of the first controllable camera device upon determining that the first configuration setting for the recording state of the first controllable camera device should be changed in response to the first notification;

 and a second controllable camera device, configured to: record second 

receive the first notification from the first peripheral device via a short range wireless interface of the second controllable camera device; 

store an indication of the first notification in an audit trail data store of the second controllable camera device; 

analyze the first notification and determine whether a second configuration setting for a recording state of the second controllable camera device should be changed in response to the first notification; 
and change the second configuration setting for the recording state of the second controllable camera device upon determining that the second configuration setting for the recording state of the 

changing the second configuration setting for the recording state of the second controllable camera device includes starting the recording of the second video data obtained by the video sensor of the second controllable camera device;
and the first peripheral device is one of a weapon peripheral device and a weapon holster peripheral device. 
Claim 9
The system of claim 1, wherein the second operations further comprise authenticating the first peripheral device 
Claim 7
The system of claim 1, wherein the first controllable camera device is further configured to authenticate the first 

Claim 10
The system of claim 1, further comprising a second peripheral device comprising a second sensor and a fourth short-range wireless interface, the second peripheral device configured to perform fourth operations comprising: detecting a second change in status via the second sensor; 

automatically generating a second notification in response to the detected second change in status, the second notification including second status information regarding the second detected change in status; 















and changing the first configuration setting of the first controllable camera 


















and not changing the second configuration setting of the second controllable camera device in response to the second status information.  
Claim 8
The system of claim 1, comprising a second peripheral device configured to broadcast a second notification in response to an event detected by the second peripheral device, 








wherein: the first controllable camera device is configured to: receive the second notification from the second peripheral device via the short range wireless interface of the first controllable camera device; 
store an indication of the second notification in the audit trail data store of the first controllable camera device; 
analyze the second notification and determine whether the first configuration setting for the recording state of the first controllable camera device should be changed in response to the second notification; 
and change the first configuration setting for the recording state of the first controllable camera device upon determining that the first configuration setting for the recording state of the first 
and the second controllable camera device is configured to: receive the second notification from the second peripheral device via the short range wireless interface of the second controllable camera device; 
store an indication of the second notification in the audit trail data store of the second controllable camera device; 
analyze the second notification and determine whether the second configuration setting for the recording state of the second controllable camera device should be changed in response to the second notification; 
and change the second configuration setting for the recording state of the second controllable camera device upon 
Claim 11
The system of claim 1, wherein the first notification includes a first session identifier and repeatedly transmitting the first notification includes repeatedly transmitting the first session identifier included in the first notification.  
Claim 9
The system of claim 1, wherein broadcasting the first notification includes repeatedly transmitting the first notification for a predetermined amount of time. 
Claim 10
The system of claim 1, wherein: the first notification includes a session identifier; 
the first peripheral device is configured to retransmit the first notification after waiting a first predetermined amount of time; 

Claim 12
The system of claim 11, wherein repeatedly transmitting the first notification comprises repeatedly transmitting the first notification until a second predetermined amount of time has elapsed, wherein the second predetermined amount of time is longer than the first predetermined amount of time.  
Claim 11
The system of claim 10, wherein the first peripheral device is configured to retransmit the first notification with the session identifier until a second predetermined amount of time has elapsed; and the second predetermined amount of time is longer than the first predetermined amount of time.
Claim 14
The system of claim 13, wherein the first notification and the third notification each include a same session identifier and detecting that the third notification is the duplicate notification includes detecting that the third notification is the duplicate notification based on the same session identifier.  
Claim 13
The system of claim 1, wherein the first controllable camera device is configured to ignore the first notification when the first notification is determined to be a duplicate of a notification previously processed by the first controllable camera device.
Claim 15





The system of claim 1, wherein: the second operations further comprise retransmitting the first notification via the second short-range wireless interface; 


















































and receiving the first notification via the third short-range wireless interface comprises receiving the retransmitted first notification from the first controllable camera device.  
Claim 8

store an indication of the second notification in the audit trail data store of the first controllable camera device; 
analyze the second notification and determine whether the first configuration setting for the recording state of the first controllable camera device should be changed in response to the second notification; 

and the second controllable camera device is configured to: receive the second notification from the second peripheral device via the short range wireless interface of the second controllable camera device; 
store an indication of the second notification in the audit trail data store of the second controllable camera device; 
analyze the second notification and determine whether the second configuration setting for the recording state of the second controllable camera 
and change the second configuration setting for the recording state of the second controllable camera device upon determining that the second configuration setting for the recording state of the second controllable camera device should be changed in response to the second notification, wherein the second peripheral device is one of a second weapon peripheral device and a second weapon holster peripheral device. 
Claim 16
A peripheral device for changing settings of multiple controllable camera devices, the peripheral device comprising: a plurality of sensors; 



automatically generating a first notification in response to the detected change in status, the first notification including first status information indicating the detected first change in status; 

broadcasting the first notification generated by the peripheral device from the short-range wireless interface to multiple controllable camera devices within range of the peripheral device; 






















































detecting a second change in status based on second data generated by a second sensor of the plurality of sensors, the second sensor different from the first sensor; 










automatically generating a second notification in response to the detected second change in status, the second notification including second status 

and broadcasting the second notification generated by the peripheral device from the short-range wireless interface to the multiple controllable camera devices within range of the peripheral device; 

wherein: broadcasting the first notification comprises repeatedly broadcasting the first notification generated by the peripheral device; 




broadcasting the second notification comprises repeatedly broadcasting the second notification generated by the peripheral device; 


and the peripheral device is one of a weapon peripheral device, a weapon holster peripheral device, and a vehicle monitor peripheral device.  
Claim 17
A peripheral device for changing settings of multiple controllable camera devices, the peripheral device comprising: a 
and a short-range wireless interface, the peripheral device configured to: detect an event with the sensor of the peripheral device, wherein the event includes one of a change in status of a safety device, a discharge of a weapon, and a removal of the weapon from a holster; automatically generate a notification in response to the detected event, the notification including information identifying a type of the peripheral device and information indicating a type of the event; broadcast the notification generated by the peripheral device from the short-range wireless interface to multiple controllable camera devices when the multiple controllable camera devices are within range of the peripheral device, wherein the peripheral device is one of a weapon 
Claim 1
A system for changing settings on controllable camera devices in response to automatically detected events, comprising: a first peripheral device, configured to: detect an event with a component of the first peripheral device; 

automatically generate a first notification in response to the detected event, the first notification including information identifying a type of the first peripheral device and information indicating a type of the event; 

and broadcast the first notification generated by the first peripheral device; 

a first controllable camera device, configured to: record first video data 

receive the first notification from the first peripheral device via a short range wireless interface of the first controllable camera device; 

store an indication of the first notification in an audit trail data store of the first controllable camera device; 

analyze the first notification and determine whether a first configuration setting for a recording state of the first controllable camera device should be changed in response to the first notification; 

and change the first configuration setting for the recording state of the first controllable camera device upon determining that the first configuration 

and a second controllable camera device, configured to: record second video data obtained by a video sensor of the second controllable camera device; 

receive the first notification from the first peripheral device via a short range wireless interface of the second controllable camera device; 

store an indication of the first notification in an audit trail data store of the second controllable camera device; 

analyze the first notification and determine whether a second configuration setting for a recording state of the second controllable camera device 

and change the second configuration setting for the recording state of the second controllable camera device upon determining that the second configuration setting for the recording state of the second controllable camera device should be changed in response to the first notification, wherein: changing the first configuration setting for the recording state of the first controllable camera device includes starting the recording of the first video data obtained by the video sensor of the first controllable camera device; 

changing the second configuration setting for the recording state of the second controllable camera device includes starting the recording of the second video 

and the first peripheral device is one of a weapon peripheral device and a weapon holster peripheral device. 
Claim 20
A method of distributed control comprising: detecting, by a peripheral device, a change in status based on first data generated by a sensor of the peripheral device; 

automatically generating, by the peripheral device, a notification in response to the detected change in status, wherein the notification includes status information regarding the detected change in status; 









broadcasting, by the peripheral device, the notification via a first short-range wireless interface of the peripheral device; 

receiving, by a first controllable camera device, the notification from the peripheral device via a second short-range wireless interface of the first controllable camera device; 

determining, by a first processor of the first controllable camera device, that a first configuration setting of the first controllable camera device should be changed in response to the status information; 


















































receiving, by a second controllable camera device, the notification via a third short- range wireless interface of the second controllable camera device; 

determining, by a second processor of the second controllable camera device, that a second configuration setting of the second controllable camera device should be changed in response to the status information; 










and changing, by the second controllable camera device, the second configuration setting of the second controllable camera device in response to the determining by the second processor that the second configuration setting of the second controllable camera device should be changed in response to the status information, wherein: changing the first configuration setting comprises starting video recording of first video data obtained by a first video sensor of the first controllable camera; 



the notification received by the second controllable camera device is retransmitted by one of the peripheral device and the first controllable camera device and received from the one of the peripheral device and the first controllable camera device; 

and the peripheral device is one of a weapon peripheral device, a weapon holster peripheral device, and a vehicle monitor peripheral device.
Claim 20
A method for distributed control performed by a weapon peripheral device and a controllable camera device to change a setting on the controllable camera device, the method comprising: automatically detecting, by the weapon peripheral device, an event, the event comprising one of a change in status of a safety device and a discharge of the weapon peripheral device; 
automatically generating, by the weapon peripheral device, a notification in response to the detected event, the notification including information identifying a type of the peripheral device, 
broadcasting, by the weapon peripheral device, the notification generated by the peripheral device from a short-range wireless interface of the weapon peripheral device to multiple controllable camera devices when the multiple controllable camera devices are within range of the peripheral device, wherein the multiple controllable camera devices include the controllable camera device; changing, by the controllable camera device, the setting of the controllable camera device, wherein the changing includes starting recording of video data obtained by a video sensor of the controllable camera device in response to the broadcast notification, and wherein the broadcast notification is unaddressed; 

Claim 1
A system for changing settings on controllable camera devices in response to automatically detected events, comprising: a first peripheral device, configured to: detect an event with a component of the first peripheral device; 

automatically generate a first notification in response to the detected event, the first notification including information identifying a type of the first peripheral device and information indicating a type of the event; 

and broadcast the first notification generated by the first peripheral device; 

a first controllable camera device, configured to: record first video data obtained by a video sensor of the first controllable camera device; 

receive the first notification from the first peripheral device via a short range wireless interface of the first controllable camera device; 

store an indication of the first notification in an audit trail data store of the first controllable camera device; 

analyze the first notification and determine whether a first configuration setting for a recording state of the first controllable camera device should be 

and change the first configuration setting for the recording state of the first controllable camera device upon determining that the first configuration setting for the recording state of the first controllable camera device should be changed in response to the first notification;

and a second controllable camera device, configured to: record second video data obtained by a video sensor of the second controllable camera device; 

receive the first notification from the first peripheral device via a short range wireless interface of the second controllable camera device; 



analyze the first notification and determine whether a second configuration setting for a recording state of the second controllable camera device should be changed in response to the first notification; 

and change the second configuration setting for the recording state of the second controllable camera device upon determining that the second configuration setting for the recording state of the second controllable camera device should be changed in response to the first notification, wherein: changing the first configuration setting for the recording state of the first controllable camera device includes starting the recording of the first video data obtained by the video 

changing the second configuration setting for the recording state of the second controllable camera device includes starting the recording of the second video data obtained by the video sensor of the second controllable camera device; 






and the first peripheral device is one of a weapon peripheral device and a weapon holster peripheral device.



RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach sensors over a wireless network.
U.S. PATENT NUMBERS:2005/0078672 A1
2006/0015898 A1
2006/0158968 A1
2008/0004055 A1
2008/0126804 A1
2009/0027061 A1
2010/0113072 A1
2011/0030016 A1
2013/0076531 A1
2013/0318391 A1
2014/0007107 A1
2014/0215885 A1
2014/0167954 A1
2015/0086175 A1
2015/0100737 A1
5,448,320 A1
8,472,061 B2
CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        November 5, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181